Obey, V. C.
The first question to be determined is whether the complainant, being a plaintiff in an attachment which has been levied, can lawfully file this bill in aid of the lien of his attachment.
This question is settled in favor of the complainant by the decision of the court of errors and appeals in the case of Haston v. Castner, 31 N. J. Eq. (4 Stew.) 697, where that court declared that the lien obtained by the levying of an attachment affords to the plaintiff in attachment the- footing requisite to enable him to maintain a bill in equity to set aside a fraudulent deed which impedes the operation of the writ.
- The next contention is as to the sufficiency of the description of the property in the deed of October, 1898, from Henry Allen to his sister, Amanda W. Richman. It is not necessary that the description of property conveyed by a deed shall define it by metes and bounds, or by reference to specific location, in order to pass title. If from all words in the deed the lands *360intended to be conveyed can be identified, title to such lands will pass. In this deed the words of location used are: “All the interest of the said Henry Allen (the grantor) in and to the lands whereof his father, Jehu L. Allen, died seized, situate, lying and being in the State of New Jersey and the State of Delaware, wheresoever the same may be,” &c. There would be no serious difficulty in ascertaining of what lands in New Jersey and Delaware Jehu L. Allen died seized. This case proves that, for in all the pleadings and proofs the lands affected by this deed have been readily located and ascertained. The deed does not fail for want of a sufficiently specific description.
The complainant contends that this deed was made without valuable consideration, in order to hinder the creditors of Henry Allen in the collection of just debts -which he might owe. The ■ defendant Amanda W. Richman insists in her answer that the deed was made to her absolutely for a valuable consideration, which she paid for Henry to the administrator of Jehu L. Allen’s estate. The testimony clearly shows that Mrs. Rich-man’s claim is false. One of those administrators testifies that Amanda never made any such payment to them. Mrs. Richman then attempted to shift her explanation of the payment of a valuable consideration for the deed of 1898 by testifying that in a settlement made between the heirs of Jehu L. Allen she ■was charged and had to pay $700 or more for Henry’s debt. But her own testimony plainly shows that this also is a pretence, because she admits that this settlement was made several years after she took the deed from Henry, and that she did not know until the settlement was actually being presented to her that she would be asked to( pay this debt of Henry’s. In short, she allowed this to be charged against her, not because she had previously agreed with Henry that she would pay it as the consideration for the deed, but because the other heirs forced her to pay Henry’s debt to the estate, she having, by the deed of 1898, taken title to Henry’s share of the estate. Mrs. Richman’s letters written after 1898 to Henry Allen, over a period of several years, show that (notwithstanding the deed conveyed to her an estate which was absolute on its face) she acknowledged that Henry *361still had the right to direct what should be done with the property it conveyed, and even to pass it by his will, and always, in writing to Henry, spoke of it as “your share,” never as her own.
The testimony satisfies me that Mrs. Richman neither paid nor agreed to pay any valuable consideration for the deed made to her by Henry Allen in October, 1898.
The next question is, Has this conveyance been shown to have been made with an intent to hinder and defeat the creditors of the grantor, Henry Allen?
The evidence shows that at the time the deed was made in 1898 Henry Allen was in debt. A judgment in favor of one McAlister had been entered against him. He was considerably otherwise indebted, and suits wrere feared. He had gone to California. His sister was in Salem county. The estate of his father was located in Hew Jersey and Delaware, and an undivided interest had descended to Henry. He was obviously afraid that his creditors might seize it, to his disadvantage. His sister, Mrs. Richman, has.shown in this ease that she was ready to help him conceal his real interest in the property. The plan is plainly proven to have been that. Mrs. Richman should hold the absolute title to the property conveyed, but that Henry should continue to have the control and disposal of it. Such a transaction was clearly obnoxious to the statute of frauds as a conveyance which hindered and prevented creditors from collecting their claims, and tainted by the presence of an actual intent to defraud creditors.
The defendant objects that at the time the deed was made, the claim of the present complainant, Bainbridge, had not yet come into existence, and that the deed of 1898 was therefore not made in fraud of the complainant’s claim.
This point does not relieve the disputed deed from the operation of the statute of frauds. It simply alters the character of the proof which must appear in order that the statute shall be applicable. The law presumes that all conveyances made by a debtor without valuable consideration are fraudulent, with relation to the claims of existing creditors of that debtor.
This presumption will, in such cases, arise as a conclusion of *362law without any proof that there was in fact an intent to defraud creditors in making the conveyance of the debtor’s property.
If a creditor seeks to impugn a conveyance made by his debtor before the claim of the creditor came into existence, it is incumbent on the creditor to make proof that the challenged conveyance of the debtor’s property was made pursuant to an actual intention to defeat and hinder his creditors from collecting their claims from him.
In this case, upon all the evidence submitted, I am satisfied that the deed of 1898 was made with an actual purpose to hinder and delay Henry Allen’s creditors in the collection of their claims against him, and that the defendant Mrs. Bichman participated in the fraudulent purpose.
This finding entitles the complainant in this suit to a decree declaring the deed of 1898 to be null and void so far as it may affect the title of the property attached.
This result necessarily defeats the claim of Mrs. Erost in her cross-bill to the effect that the deed of 1898 was in fact a trust deed, &c., for Henry Allen’s benefit, descending to her as the heir-at-law of Henry Allen.
A fraudulent conveyance is good as between the grantor and the grantee. The heirs of the grantor who take by descent are volunteers. They cannot successfully demand that their father’s fraudulent conveyance shall be set aside for their benefit.
The proceedings in the complainant’s attachment have been prosecuted, to final - judgment during the pendency of this suit. This judgment, is wholly in rem against the specific property levied upon in the attachment suit, and not in personam, a general judgment to be made from any property of the defendant wheresoever found.
There was no appearance in the attachment suit by the defendant Henry Allen, either in person or by attorney. The decree in this case must therefore be limited to the nullification of the deed of 1898 so far only as it affects the property attached.
The complainant, though claiming under an attachment, a proceeding in rem which did not affect all of the defendant’s *363property, yet seeks by this bill to give to that attachment the force of a general judgment in personam, binding generally all the property of the defendant, whether levied on under the attachment or not.
The complainant is not entitled in this suit to such extensive relief.
The rule is entirely well established that, in order to support a bill of complaint of that character, the complainant must show that he has, at the time of filing his bill, a lien against the specific property of the defendant, with respect to which he seeks the favoring decree of this court. Haston v. Castner (at p. 699). In the case at bar the only lien which the defendant had when he filed this bill wras the lien obtained by the levying of the attachment.
When this suit was begun Henry Allen was alive, and was made a party. Subsequently to the initiation of this suit the defendant Henry Alien departed this life. Neither the complainant’s bill of complaint nor any other of the proceedings in this cause have been framed or remodeled, as to parties, allegation, charge, prayer or proofs, to assert any rights in Henry Allen’s estate in the hands of his heirs or administrators. The decision in Easton v. Gastner, ubi supra,, holding that unadjudicated claims against the lands of deceased debtors are such liens that they may be the. basis of a suit in equity cannot be applied to this ease.
The result is that the complainant is entitled to a decree as above indicated, with costs.
The cross-bill of Mrs. 'Erost should be dismissed, but- without costs.